DETAILED ACTION
This office action is in response to application 16/433,677, filed on 06/06/2019.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claims 1, 7, 8, 17, and 20
A motion planning module, a learning module, a teaching module, a perception module, a prediction module, and a control module configured to operate as recited in the respective claims. Examiner interprets support for these modules is found in P. [0104] and interprets them generally as CPUs or operations of CPUs in addition to any other listed circuitry of P. [0104].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi et al. (US 20180292824), hereinafter Kazemi, in view of Toyoda et al. (US 20190009794), hereinafter Toyoda.

	Regarding claim 1, Kazemi teaches a system (see at least Kazemi Fig. 1, #102) comprising:
a motion planning module configured to iteratively determine a plurality of possible trajectories for a vehicle to follow, calculate an estimated cost associated with each possible trajectory of the plurality of possible trajectories based on a plurality of cost functions and a plurality of cost weights, each cost function of the plurality of cost functions having an associated cost weight from the plurality of cost weights and each cost function corresponding to a trajectory evaluation feature, and select an optimal trajectory from the plurality of possible trajectories for each of a plurality of time periods, the optimal trajectory having a least associated estimated cost out of the plurality of possible trajectories (see at least Kazemi Fig. 1, #103-105; P. [0026]: “Generally, the present disclosure is directed to systems and methods that enable an autonomous vehicle motion planning system to learn to generate motion plans that mimic human driving behavior.  In particular, the present disclosure provides a framework that enables automatic tuning of cost function gains included in one or more cost functions employed by the autonomous vehicle motion planning system.  Gains of the one or more cost functions can include coefficients, thresholds, or other configurable parameters of the one or more cost functions that, for example, serve to effectuate a balance between competing concerns (e.g., in the form of cost features) when the motion planning system generates an autonomous motion plan for the autonomous vehicle.  In particular, the autonomous vehicle motion planning system can include an optimization planner that iteratively optimizes over a vehicle state space to obtain a trajectory which minimizes the total cost (e.g., combination of one or more cost functions).”; P. [0036]: “As an example, in some implementations, the motion planning system operates to generate a new autonomous motion plan for the autonomous vehicle multiple times per second.  Each new autonomous motion plan can describe motion of the autonomous vehicle over the next several seconds (e.g., 5 seconds).  Thus, in some example implementations, the motion planning system continuously operates to revise or otherwise generate a short-term motion plan based on the currently available data.”; P. [0062]: “Another example technical effect and benefit provided in at least some implementations of the present disclosure leverages the unique and novel concept of applying optimization principles to the cost functions of a linear quadratic regulator-based motion planner.  In particular, the gains of the existing cost function structure used by the linear quadratic regulator can be optimized based on human driving data.  Thus, rather than learning to mimic trajectories, the linear quadratic regulator-based motion planner can learn a cost structure that guides or causes selection of optimal trajectories.”);
a learning module configured to, when the vehicle is operated in a learning mode during a first time period of the plurality of time periods, determine a first actual trajectory being traveled by the vehicle during the first time period, compare the first actual trajectory with the optimal trajectory selected by the motion planning module during the first time period, and update the plurality of cost weights based on the comparison (see at least Kazemi Fig. 1, #103-105; P. [0028]: “Thus, the systems and methods of the present disclosure leverage the existing cost function structure used by the optimization planner of the autonomous vehicle motion planning system, which may, in some implementations, be or include a linear quadratic regulator.  In particular, rather than attempting to teach the motion planning system to directly replicate the humanly-executed trajectory within the vehicle state space, the systems and methods of the present disclosure enable the autonomous vehicle motion planning system to learn to generate motion plans that mimic human driving behavior by optimizing or otherwise adjusting the gains of the one or more cost functions that are already used by the optimization planner of the autonomous vehicle motion planning system.”; P. [0053]: “In particular, the objective function can be crafted to enable an optimization approach that allows imitation learning in which humanly-executed motion plan examples are used to inform the cost function gains.”; P. [0055]: “In some implementations, the loss function can compare the humanly-executed motion plan to the autonomous motion plan and output a real positive number as the dis-similarity value.”).
Kazemi does not explicitly teach a teaching module configured to, when the vehicle is operated in a teaching mode during a second time period of the plurality of time periods, determine a second actual trajectory being traveled by the vehicle during the second time period, compare the second actual trajectory with the optimal trajectory selected by the motion planning module during the second time period, and generate output to a user of the vehicle based on the comparison.
In the same field of endeavor, Toyoda teaches a teaching module configured to, when the vehicle is operated in a teaching mode during a second time period of the plurality of time periods, determine a second actual trajectory being traveled by the vehicle during the second time period, compare the second actual trajectory with the optimal trajectory selected by the motion planning module during the second time period (see at least Toyoda P. [0008]: “The computer-readable memory stores instructions that when executed by one or more processors cause the one or more processors to perform functions.  The instructions include instructions to, in response to receiving manual inputs and autonomous inputs for controlling the vehicle, determine a difference between the manual inputs and the autonomous inputs.  The instructions include instructions to blend the manual inputs and the autonomous inputs together into collaborative controls as a function of at least the difference, and feedback parameters to control the vehicle to proceed along a route.  The instructions include instructions to generate feedback according to at least the difference to adapt how the vehicle is controlled.”), and
generate output to a user of the vehicle based on the comparison (see at least Toyoda P. [0062]: “Lastly, the feedback module 230 generates coaching feedback 390 to induce the driver to adjust how the manual inputs are provided.  In one embodiment, the feedback module 230 generates the coaching feedback 390 by analyzing the difference between the inputs in relation to a surrounding/present environment of the vehicle 100 to identify whether the manual inputs are an acceptable manner for controlling the vehicle 100.  Thus, the feedback module 230 can generate the coaching feedback 390 to induce the driver to adjust the manual inputs.  In one embodiment, the coaching feedback 390 is generated as one or more of forced feedback in a steering wheel, and/or indicators about the manual inputs that are displayed or otherwise conveyed to the driver.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the learning module and user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).

	Regarding claim 2, Kazemi teaches the system of claim 1.
	Kazemi does not explicitly teach wherein the generated output provides instructions to the user indicating at least one action for the user to perform to control the vehicle during a third time period of the plurality of time periods so a third actual trajectory traveled by the vehicle during the third time period will correspond to the optimal trajectory selected by the motion planning module during the third time period.
	In the same field of endeavor, Toyoda teaches wherein the generated output provides instructions to the user indicating at least one action for the user to perform to control the vehicle (see at least Toyoda P. [0055]: “In one embodiment, the feedback module 230 generates the feedback according to at least the difference between the manual inputs and the autonomous inputs.  That is, the feedback module 230 can track or otherwise monitor the difference to identify patterns relating to driver preference and/or instances where the autonomous inputs are, for example, less than optimal for controlling the vehicle safely in the surrounding environment for the current context.  Accordingly, the feedback module 230 can adjust feedback parameters that influence how the collaborative controls are generated and/or adjust aspects relating to the manual inputs and the autonomous inputs.”; P. [0062]: “Lastly, the feedback module 230 generates coaching feedback 390 to induce the driver to adjust how the manual inputs are provided.  In one embodiment, the feedback module 230 generates the coaching feedback 390 by analyzing the difference between the inputs in relation to a surrounding/present environment of the vehicle 100 to identify whether the manual inputs are an acceptable manner for controlling the vehicle 100.”; P. [0064]: “Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.  Accordingly, by way of example, the feedback module 230 can resist excessive steering angle within the steering wheel.  Moreover, in one embodiment, the feedback module 230 can push back against the manual inputs to cause the input devices to be positioned in a manner that is consistent with the autonomous inputs when the manual inputs satisfy the threshold variance.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with (Toyoda P. [0047]).

Regarding claim 3, Kazemi teaches the system of claim 1.
Kazemi does not explicitly teach wherein the generated output includes at least one of audio, visual, and haptic output providing instructions for the user to control the vehicle.
In the same field of endeavor, Toyoda teaches wherein the generated output includes at least one of audio, visual, and haptic output (see at least Toyoda P. [0064]: “Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.  Accordingly, by way of example, the feedback module 230 can resist excessive steering angle within the steering wheel.  Moreover, in one embodiment, the feedback module 230 can push back against the manual inputs to cause the input devices to be positioned in a manner that is consistent with the autonomous inputs when the manual inputs satisfy the threshold variance.”) providing instructions for the user to control the vehicle.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).

	Regarding claim 4, Kazemi teaches the system of claim 1.
	Kazemi further teaches wherein the teaching module is further configured to determine a difference between the second actual trajectory and the optimal trajectory selected by the motion (see at least Kazemi P. [0027]: “More particularly, an automatic tuning system of the present disclosure can automatically tune the cost function gains by minimizing or otherwise optimizing an objective function that provides an objective value based at least in part on a difference in respective total costs between a humanly-executed motion plan and an autonomous motion plan generated by the autonomous vehicle motion planning system.  In particular, the automatic tuning system can respectively input the humanly-executed motion plan and the autonomous motion plan into the one or more cost functions used by the optimization planner of the autonomous vehicle motion planning system to obtain their respective total costs.  The automatic tuning system can iteratively adjust the gains of the one or more cost functions to minimize or otherwise optimize the objective function.”).
Kazemi does not explicitly teach generate the output in response to the difference being greater than a predetermined threshold.
In the same field of endeavor, Toyoda teaches generate the output in response to the difference being greater than a predetermined threshold (see at least Toyoda P. [0049]: “At 330, the controls module 220 compares the autonomous inputs with the manual inputs.  In one embodiment, the feedback module 230 compares the separate controls to determine a difference between the autonomous inputs and the manual inputs provided by the driver.  For example, the feedback module 230 can compare a magnitude, a direction, a rate of change, patterns in the manual inputs to determine an extent or degree of mismatch between the inputs that is provided as the difference.  Furthermore, in various implementations, the controls module 220 can, for example, generate a combined difference according to a heuristic that operates to characterize an overall difference of the inputs when multiple inputs (e.g., steering, braking, etc.) are being characterized that uses a single value.”; P. [0064]: “Furthermore, the feedback module 230 can produce the coaching feedback in different forms depending on a particular implementation and/or preference.  For example, the feedback module 230 can generate the feedback as a resistive force against the manual inputs within input devices of the vehicle 100 used by the driver to provide the manual inputs.  Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).

	Regarding claim 5, Kazemi teaches the system of claim 1.
	Kazemi does not explicitly teach wherein the learning module, when operated in a performance evaluation mode during a third time period of the plurality of time periods, is further configured to determine a third actual trajectory being traveled by the vehicle during the third time period, compare the third actual trajectory with the optimal trajectory selected by the motion planning module during the third time period, and generate a score for the optimal trajectory selected by the motion planning module during the third time period, the score representing how closely the optimal trajectory selected by the motion planning module during the third time period matches the third actual trajectory, and wherein the learning module determines whether additional operation of the vehicle in the learning mode is needed based at least in part on the score.
In the same field of endeavor, Toyoda further teaches wherein the learning module, when operated in a performance evaluation mode during a third time period of the plurality of time periods, is further configured to determine a third actual trajectory being traveled by the vehicle during the third (see at least Toyoda Fig. 6, “collaborative path” vs “autonomous inputs” and “manual inputs” *Examiner notes that % steering wheel inputs directly correspond to a path of the vehicle.), and generate a score for the optimal trajectory selected by the motion planning module during the third time period, the score representing how closely the optimal trajectory selected by the motion planning module during the third time period matches the third actual trajectory, and wherein the learning module determines whether additional operation of the vehicle in the learning mode is needed based at least in part on the score (see at least Toyoda P. [0057]: “Thereafter, the feedback module 230 analyzes the logged data to assess how closely to an objective standard of safety (e.g., defined protocol for operating the vehicle 100 safely) the provided autonomous inputs rank.  That is, the feedback module 230 can score or otherwise analyze the logged data according to a machine learning algorithm and the driving model 250 to learn aspects about the autonomous inputs and adjust how the vehicle 100 generates the autonomous inputs therefrom.”; P. [0065]: “In further embodiments, the feedback module 230 can provide additional feedback such as … a driving score, instructions about errors in the manual inputs and so on in order to inform the driver of how closely the manual inputs comply with the autonomous inputs.  In either case, the feedback module 230 generates the coaching feedback as a manner of inducing the driver to change how the manual inputs are being provided.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).

	Regarding claim 6, Kazemi teaches the system of claim 1.

	In the same field of endeavor, Toyoda teaches wherein the teaching module is further configured to, when the vehicle is operated in the teaching mode during the second time period of the plurality of time periods, perform at least one of overriding control of the vehicle and stopping the vehicle in response to determining that the second actual trajectory corresponds to an unsafe maneuver of the vehicle by the user (see at least Toyoda P. [0049]: “At 330, the controls module 220 compares the autonomous inputs with the manual inputs.  In one embodiment, the feedback module 230 compares the separate controls to determine a difference between the autonomous inputs and the manual inputs provided by the driver.  For example, the feedback module 230 can compare a magnitude, a direction, a rate of change, patterns in the manual inputs to determine an extent or degree of mismatch between the inputs that is provided as the difference.  Furthermore, in various implementations, the controls module 220 can, for example, generate a combined difference according to a heuristic that operates to characterize an overall difference of the inputs when multiple inputs (e.g., steering, braking, etc.) are being characterized that uses a single value.”; P. [0064]: “Furthermore, the feedback module 230 can produce the coaching feedback in different forms depending on a particular implementation and/or preference.  For example, the feedback module 230 can generate the feedback as a resistive force against the manual inputs within input devices of the vehicle 100 used by the driver to provide the manual inputs.  Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).

Regarding claim 7, Kazemi teaches the system of claim 1.
Kazemi teaches further comprising:
at least one vehicle sensor including at least one of a vehicle speed sensor, a vehicle acceleration sensor, an image sensor, a Lidar sensor, a radar sensor, a stereo sensor, an ultrasonic sensor, a global positioning system, and an inertial measurement unit (see at least Kazemi P. [0031]: “In particular, in some implementations, the perception system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle.  As examples, the one or more sensors can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.  The sensor data can include information that describes the location of objects within the surrounding environment of the autonomous vehicle.”);
a perception module configured to generate object information about objects in a surrounding environment of the vehicle based on data from the at least one vehicle sensor (see at least Kazemi Fig. 1, #103); and
a prediction module configured to generate obstacle information based on the object information from the perception module (see at least Kazemi Fig. 1, #104);
(see at least Kazemi P. [0043]: “In addition, while only a first cost and a second cost are described above with respect to the example cost function, the cost functions of the present disclosure can include any number (e.g., hundreds) of different features, gains, and costs.  As examples, additional costs can be assessed based on dynamics, speed limits, crosstrack (e.g., deviation from a center line of a lane), end of path, stop sign, traffic light, adaptive cruise control, static obstacles, etc. In some implementations, the cost function(s) are quadratic, linear, or a combination thereof.  Furthermore, in some implementations, the cost function(s) can include a portion that provides a reward rather than a cost.  For example, the reward can be of opposite sign to cost(s) provided by other portion(s) of the cost function.  Example rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route.”; P. [0062]: “Thus, rather than learning to mimic trajectories, the linear quadratic regulator-based motion planner can learn a cost structure that guides or causes selection of optimal trajectories.”; P. [0066]: “After tuning, the autonomous vehicle motion planning system can generate autonomous motion paths”).

Regarding claim 8, Kazemi teaches the system of claim 1.
Kazemi further teaches comprising a control module (see at least Kazemi Fig. 1, #106) configured to, when the vehicle is operated in an autonomous driving mode, control actuation systems of the vehicle to drive the vehicle according to the selected optimal trajectory, the actuation systems including at least one of a steering system, a throttle system, and a braking system (see at least Kazemi P. [0038]: “Once the optimization planner has identified the optimal motion plan (or some other iterative break occurs), the optimal candidate motion plan can be selected and executed by the autonomous vehicle.  For example, the motion planning system can provide the selected motion plan to a vehicle controller that controls one or more vehicle controls (e.g., actuators that control gas flow, steering, braking, etc.) to execute the selected motion plan until the next motion plan is generated.”).

Regarding claim 9, Kazemi teaches a method comprising:
determining, with a motion planning module, a plurality of possible trajectories for a vehicle to follow (see at least Kazemi Fig. 1, #103-105; P. [0026]: “Generally, the present disclosure is directed to systems and methods that enable an autonomous vehicle motion planning system to learn to generate motion plans that mimic human driving behavior.”);
calculating, with the motion planning module, an estimated cost associated with each possible trajectory of the plurality of possible trajectories based on a plurality of cost functions and a plurality of cost weights, each cost function of the plurality of cost functions having an associated cost weight from
the plurality of cost weights and each cost function corresponding to a trajectory evaluation feature (see at least Kazemi P. [0026]: “Generally, the present disclosure is directed to systems and methods that enable an autonomous vehicle motion planning system to learn to generate motion plans that mimic human driving behavior.  In particular, the present disclosure provides a framework that enables automatic tuning of cost function gains included in one or more cost functions employed by the autonomous vehicle motion planning system.  Gains of the one or more cost functions can include coefficients, thresholds, or other configurable parameters of the one or more cost functions that, for example, serve to effectuate a balance between competing concerns (e.g., in the form of cost features) when the motion planning system generates an autonomous motion plan for the autonomous vehicle.  In particular, the autonomous vehicle motion planning system can include an optimization planner that iteratively optimizes over a vehicle state space to obtain a trajectory which minimizes the total cost (e.g., combination of one or more cost functions).”);
(see at least Kazemi P. [0062]: “Another example technical effect and benefit provided in at least some implementations of the present disclosure leverages the unique and novel concept of applying optimization principles to the cost functions of a linear quadratic regulator-based motion planner.  In particular, the gains of the existing cost function structure used by the linear quadratic regulator can be optimized based on human driving data.  Thus, rather than learning to mimic trajectories, the linear quadratic regulator-based motion planner can learn a cost structure that guides or causes selection of optimal trajectories.”);
determining, with a learning module and when the vehicle is operated in a learning mode during a first time period of the plurality of time periods, a first actual trajectory being traveled by the vehicle during the first time period (see at least Kazemi Fig. 1, #103-105; P. [0028]: “Thus, the systems and methods of the present disclosure leverage the existing cost function structure used by the optimization planner of the autonomous vehicle motion planning system, which may, in some implementations, be or include a linear quadratic regulator.  In particular, rather than attempting to teach the motion planning system to directly replicate the humanly-executed trajectory within the vehicle state space, the systems and methods of the present disclosure enable the autonomous vehicle motion planning system to learn to generate motion plans that mimic human driving behavior by optimizing or otherwise adjusting the gains of the one or more cost functions that are already used by the optimization planner of the autonomous vehicle motion planning system.”; P. [0053]: “In particular, the objective function can be crafted to enable an optimization approach that allows imitation learning in which humanly-executed motion plan examples are used to inform the cost function gains.”; P. [0055]: “In some implementations, the loss function can compare the humanly-executed motion plan to the autonomous motion plan and output a real positive number as the dis-similarity value.”);
comparing, with the learning module, the first actual trajectory with the optimal trajectory selected by the motion planning module during the first time period (see at least Kazemi P. [0055]: “The dis-similarity value can be descriptive of a dis-similarity between the humanly-executed motion plan and the autonomous motion plan.  For example, a larger dis-similarity value can indicate that the plans are more dis-similar (i.e., less similar) while a smaller dis-similarity value can indicate that the plans are less dis-similar (i.e., more similar).  In some implementations, the loss function can compare the humanly-executed motion plan to the autonomous motion plan and output a real positive number as the dis-similarity value.”; P. [0142]: “In some implementations, the margin can be based on or equal to a dis-similarity value provided by a loss function (P.sub.e, [circumflex over 
(P)]).  The dis-similarity value can be descriptive of a dis-similarity between the humanly-executed motion plan 508 and the autonomous motion plan 506.  For example, a larger dis-similarity value can indicate that the plans are more dis-similar (i.e., less similar) while a smaller dis-similarity value can indicate that the plans are less dis-similar (i.e., more similar).  In some implementations, the loss function can compare the humanly-executed motion plan 508 to the autonomous motion plan 506 and output a real positive number as the dis-similarity value”);
updating, with the learning module, the plurality of cost weights based on the comparison (see at least Kazemi P. [0150]: “As noted above, the objective function 422 can be minimized or otherwise optimized to automatically tune the cost function gains 504.  That is, the gains 504 can be iteratively adjusted (e.g., in the form of iterative gain updates 510) to optimize the objective function 422.”);
Kazemi does not explicitly teach determining, with a teaching module and when the vehicle is operated in a teaching mode during a second time period of the plurality of time periods, a second actual trajectory being traveled by the vehicle during the second time period; comparing, with the 
In the same field of endeavor, Toyoda teaches determining, with a teaching module and when the vehicle is operated in a teaching mode during a second time period of the plurality of time periods, a second actual trajectory being traveled by the vehicle during the second time period (see at least Toyoda P. [0008]: “The computer-readable memory stores instructions that when executed by one or more processors cause the one or more processors to perform functions.  The instructions include instructions to, in response to receiving manual inputs and autonomous inputs for controlling the vehicle, determine a difference between the manual inputs and the autonomous inputs.  The instructions include instructions to blend the manual inputs and the autonomous inputs together into collaborative controls as a function of at least the difference, and feedback parameters to control the vehicle to proceed along a route.  The instructions include instructions to generate feedback according to at least the difference to adapt how the vehicle is controlled.”);
comparing, with the teaching module, the second actual trajectory with the optimal trajectory selected by the motion planning module during the second time period (see at least Toyoda P. [0008] as above); and
generating, with the teaching module, output to a user of the vehicle based on the comparison (see at least Toyoda P. [0062]: “Lastly, the feedback module 230 generates coaching feedback 390 to induce the driver to adjust how the manual inputs are provided.  In one embodiment, the feedback module 230 generates the coaching feedback 390 by analyzing the difference between the inputs in relation to a surrounding/present environment of the vehicle 100 to identify whether the manual inputs are an acceptable manner for controlling the vehicle 100.  Thus, the feedback module 230 can generate the coaching feedback 390 to induce the driver to adjust the manual inputs.  In one embodiment, the coaching feedback 390 is generated as one or more of forced feedback in a steering wheel, and/or indicators about the manual inputs that are displayed or otherwise conveyed to the driver.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the learning module and user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).

Regarding claim 10, Kazemi teaches the method of claim 9.
Kazemi does not explicitly teach wherein the generated output provides instructions to the user indicating at least one action for the user to perform to control the vehicle during a third time period of the plurality of time periods so a third actual trajectory traveled by the vehicle during the third time period will correspond to the optimal trajectory selected by the motion planning module during the third time period.
	In the same field of endeavor, Toyoda teaches wherein the generated output provides instructions to the user indicating at least one action for the user to perform to control the vehicle during a third time period of the plurality of time periods so a third actual trajectory traveled by the vehicle during the third time period will correspond to the optimal trajectory selected by the motion planning module during the third time period (see at least Toyoda P. [0055]: “In one embodiment, the feedback module 230 generates the feedback according to at least the difference between the manual inputs and the autonomous inputs.  That is, the feedback module 230 can track or otherwise monitor the difference to identify patterns relating to driver preference and/or instances where the autonomous inputs are, for example, less than optimal for controlling the vehicle safely in the surrounding environment for the current context.  Accordingly, the feedback module 230 can adjust feedback parameters that influence how the collaborative controls are generated and/or adjust aspects relating to the manual inputs and the autonomous inputs.”; P. [0062]: “Lastly, the feedback module 230 generates coaching feedback 390 to induce the driver to adjust how the manual inputs are provided.  In one embodiment, the feedback module 230 generates the coaching feedback 390 by analyzing the difference between the inputs in relation to a surrounding/present environment of the vehicle 100 to identify whether the manual inputs are an acceptable manner for controlling the vehicle 100.”; P. [0064]: “Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.  Accordingly, by way of example, the feedback module 230 can resist excessive steering angle within the steering wheel.  Moreover, in one embodiment, the feedback module 230 can push back against the manual inputs to cause the input devices to be positioned in a manner that is consistent with the autonomous inputs when the manual inputs satisfy the threshold variance.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).

Regarding claim 11, Kazemi teaches the method of claim 9.
Kazemi does not explicitly teach wherein the generated output includes at least one of audio, visual, and haptic output providing instructions for the user to control the vehicle.
In the same field of endeavor, Toyoda teaches wherein the generated output includes at least one of audio, visual, and haptic output (see at least Toyoda P. [0064]: “Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.  Accordingly, by way of example, the feedback module 230 can resist excessive steering angle within the steering wheel.  Moreover, in one embodiment, the feedback module 230 can push back against the manual inputs to cause the input devices to be positioned in a manner that is consistent with the autonomous inputs when the manual inputs satisfy the threshold variance.”) providing instructions for the user to control the vehicle.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).
	
Regarding claim 12, Kazemi teaches the method of claim 9.
Kazemi further teaches determining, with the teaching module, a difference between the second actual trajectory and the optimal trajectory selected by the motion planning module during the second time period (see at least Kazemi P. [0027]: “More particularly, an automatic tuning system of the present disclosure can automatically tune the cost function gains by minimizing or otherwise optimizing an objective function that provides an objective value based at least in part on a difference in respective total costs between a humanly-executed motion plan and an autonomous motion plan generated by the autonomous vehicle motion planning system.  In particular, the automatic tuning system can respectively input the humanly-executed motion plan and the autonomous motion plan into the one or more cost functions used by the optimization planner of the autonomous vehicle motion planning system to obtain their respective total costs.  The automatic tuning system can iteratively adjust the gains of the one or more cost functions to minimize or otherwise optimize the objective function.”)
Kazemi does not explicitly teach further comprising: generating, with the teaching module, the output in response to the difference being greater than a predetermined threshold.
In the same field of endeavor Toyoda teaches further comprising:
generating, with the teaching module, the output in response to the difference being greater than a predetermined threshold (see at least Toyoda P. [0049]: “At 330, the controls module 220 compares the autonomous inputs with the manual inputs.  In one embodiment, the feedback module 230 compares the separate controls to determine a difference between the autonomous inputs and the manual inputs provided by the driver.  For example, the feedback module 230 can compare a magnitude, a direction, a rate of change, patterns in the manual inputs to determine an extent or degree of mismatch between the inputs that is provided as the difference.  Furthermore, in various implementations, the controls module 220 can, for example, generate a combined difference according to a heuristic that operates to characterize an overall difference of the inputs when multiple inputs (e.g., steering, braking, etc.) are being characterized that uses a single value.”; P. [0064]: “Furthermore, the feedback module 230 can produce the coaching feedback in different forms depending on a particular implementation and/or preference.  For example, the feedback module 230 can generate the feedback as a resistive force against the manual inputs within input devices of the vehicle 100 used by the driver to provide the manual inputs.  Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with (Toyoda P. [0047]).

Regarding claim 13, Kazemi teaches the method of claim 9.
Kazemi does not explicitly teach further comprising:
determining, with the learning module and when the vehicle is operated in a performance evaluation mode during a third time period of the plurality of time periods, a third actual trajectory being traveled by the vehicle during the third time period; comparing, with the learning module, the third actual trajectory with the optimal trajectory selected by the motion planning module during the third time period; generating, with the learning module, a score for the optimal trajectory selected by the motion planning module during the third time period, the score representing how closely the optimal trajectory selected by the motion planning module during the third time period matches the third actual trajectory; and determining, with the learning module, whether additional operation of the vehicle in the learning mode is needed based at least in part on the score.
In the same field of endeavor, Toyoda teaches further comprising:
determining, with the learning module and when the vehicle is operated in a performance evaluation mode during a third time period of the plurality of time periods, a third actual trajectory being traveled by the vehicle during the third time period (see at least Toyoda Fig. 6, “collaborative path” vs “autonomous inputs” and “manual inputs” *Examiner notes that % steering wheel inputs directly correspond to a path of the vehicle.);
comparing, with the learning module, the third actual trajectory with the optimal trajectory selected by the motion planning module during the third time period (see at least Toyoda Fig. 6, “collaborative path” vs “autonomous inputs” and “manual inputs” *Examiner notes that % steering wheel inputs directly correspond to a path of the vehicle.);
(see at least Toyoda P. [0057]: “Thereafter, the feedback module 230 analyzes the logged data to assess how closely to an objective standard of safety (e.g., defined protocol for operating the vehicle 100 safely) the provided autonomous inputs rank.  That is, the feedback module 230 can score or otherwise analyze the logged data according to a machine learning algorithm and the driving model 250 to learn aspects about the autonomous inputs and adjust how the vehicle 100 generates the autonomous inputs therefrom.”; P. [0065]: “In further embodiments, the feedback module 230 can provide additional feedback such as … a driving score, instructions about errors in the manual inputs and so on in order to inform the driver of how closely the manual inputs comply with the autonomous inputs.  In either case, the feedback module 230 generates the coaching feedback as a manner of inducing the driver to change how the manual inputs are being provided.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).

Regarding claim 14, Kazemi teaches the method of claim 9.
Kazemi does not explicitly teach further comprising performing, with the teaching module and when the vehicle is operated in the teaching mode during the second time period of the plurality of time periods, at least one of overriding control of the vehicle and stopping the vehicle in response to 
In the same field of endeavor, Toyoda teaches further comprising performing, with the teaching module and when the vehicle is operated in the teaching mode during the second time period of the plurality of time periods, at least one of overriding control of the vehicle and stopping the vehicle in response to determining that the second actual trajectory corresponds to an unsafe maneuver of the vehicle by the user (see at least Toyoda P. [0049]: “At 330, the controls module 220 compares the autonomous inputs with the manual inputs.  In one embodiment, the feedback module 230 compares the separate controls to determine a difference between the autonomous inputs and the manual inputs provided by the driver.  For example, the feedback module 230 can compare a magnitude, a direction, a rate of change, patterns in the manual inputs to determine an extent or degree of mismatch between the inputs that is provided as the difference.  Furthermore, in various implementations, the controls module 220 can, for example, generate a combined difference according to a heuristic that operates to characterize an overall difference of the inputs when multiple inputs (e.g., steering, braking, etc.) are being characterized that uses a single value.”; P. [0064]: “Furthermore, the feedback module 230 can produce the coaching feedback in different forms depending on a particular implementation and/or preference.  For example, the feedback module 230 can generate the feedback as a resistive force against the manual inputs within input devices of the vehicle 100 used by the driver to provide the manual inputs.  Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with (Toyoda P. [0047]).

Regarding claim 15, Kazemi teaches the method of claim 9.
Kazemi further teaches further comprising:
generating, with a perception module, object information about objects in a surrounding environment of the vehicle based on data from at least one vehicle sensor including at least one of a vehicle speed sensor, a vehicle acceleration sensor, an image sensor, a Lidar sensor, a radar sensor, a stereo sensor, an ultrasonic sensor, a global positioning system, and an inertial measurement unit (see at least Kazemi Fig. 1, #103-#104; P. [0031]: “In particular, in some implementations, the perception system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle.  As examples, the one or more sensors can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.  The sensor data can include information that describes the location of objects within the surrounding environment of the autonomous vehicle.”);
generating, with a prediction module, obstacle information based on the object information from the perception module (see at least Kazemi Fig. 1, #104; P. [0043]: “As examples, 
additional costs can be assessed based on dynamics, speed limits, crosstrack (e.g., deviation from a center line of a lane), end of path, stop sign, traffic light, adaptive cruise control, static obstacles, etc.”); and
determining, with the motion planning module, the plurality of possible trajectories for the vehicle to follow based on the obstacle information from the prediction module and the object information from the perception module (see at least Kazemi P. [0043]: “In addition, while only a first cost and a second cost are described above with respect to the example cost function, the cost functions of the present disclosure can include any number (e.g., hundreds) of different features, gains, and costs.  As examples, additional costs can be assessed based on dynamics, speed limits, crosstrack (e.g., deviation from a center line of a lane), end of path, stop sign, traffic light, adaptive cruise control, static obstacles, etc. In some implementations, the cost function(s) are quadratic, linear, or a combination thereof.  Furthermore, in some implementations, the cost function(s) can include a portion that provides a reward rather than a cost.  For example, the reward can be of opposite sign to cost(s) provided by other portion(s) of the cost function.  Example rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route.”; P. [0062]: “Thus, rather than learning to mimic trajectories, the linear quadratic regulator-based motion planner can learn a cost structure that guides or causes selection of optimal trajectories.”; P. [0066]: “After tuning, the autonomous vehicle motion planning system can generate autonomous motion paths”).

Regarding claim 16, Kazemi teaches the method of claim 9.
Kazemi further teaches further comprising controlling, with a control module (see at least Kazemi Fig. 1, #106) and when the vehicle is operated in an autonomous driving mode, actuation systems of the vehicle to drive the vehicle according to the selected optimal trajectory, the actuation systems including at least one of a steering system, a throttle system, and a braking system (see at least Kazemi P. [0038]: “Once the optimization planner has identified the optimal motion plan (or some other iterative break occurs), the optimal candidate motion plan can be selected and executed by the autonomous vehicle.  For example, the motion planning system can provide the selected motion plan to a vehicle controller that controls one or more vehicle controls (e.g., actuators that control gas flow, steering, braking, etc.) to execute the selected motion plan until the next motion plan is generated.”).

Regarding claim 17, Kazemi teaches an autonomous coach vehicle comprising:
at least one vehicle sensor including at least one of a vehicle speed sensor, a vehicle acceleration sensor, an image sensor, a Lidar sensor, a radar sensor, a stereo sensor, an ultrasonic sensor, a global positioning system, and an inertial measurement unit (see at least Kazemi Fig. 1; P. [0031]: “In particular, in some implementations, the perception system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle.  As examples, the one or more sensors can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.  The sensor data can include information that describes the location of objects within the surrounding environment of the autonomous vehicle.”);
a perception module configured to generate object information about objects in a surrounding environment of the autonomous coach vehicle based on data from the at least one vehicle sensor (see at least Kazemi Fig. 1, #103);
a prediction module configured to generate obstacle information based on the object information from the perception module (see at least Kazemi Fig. 1, #104);
a motion planning module configured to iteratively determine a plurality of possible trajectories for the autonomous coach vehicle to follow based on the object information from the perception module and the obstacle information from the prediction module, calculate an estimated cost associated with each possible trajectory of the plurality of possible trajectories based on a plurality of cost functions and a plurality of cost weights, each cost function of the plurality of cost functions having an associated cost weight from the plurality of cost weights and each cost function corresponding to a trajectory evaluation feature, and select an optimal trajectory from the plurality of possible trajectories for each of a plurality of time periods, the optimal trajectory having a least associated estimated cost (see at least Kazemi Fig. 1, #103-105; P. [0026]: “Generally, the present disclosure is directed to systems and methods that enable an autonomous vehicle motion planning system to learn to generate motion plans that mimic human driving behavior.  In particular, the present disclosure provides a framework that enables automatic tuning of cost function gains included in one or more cost functions employed by the autonomous vehicle motion planning system.  Gains of the one or more cost functions can include coefficients, thresholds, or other configurable parameters of the one or more cost functions that, for example, serve to effectuate a balance between competing concerns (e.g., in the form of cost features) when the motion planning system generates an autonomous motion plan for the autonomous vehicle.  In particular, the autonomous vehicle motion planning system can include an optimization planner that iteratively optimizes over a vehicle state space to obtain a trajectory which minimizes the total cost (e.g., combination of one or more cost functions).”; P. [0036]: “As an example, in some implementations, the motion planning system operates to generate a new autonomous motion plan for the autonomous vehicle multiple times per second.  Each new autonomous motion plan can describe motion of the autonomous vehicle over the next several seconds (e.g., 5 seconds).  Thus, in some example implementations, the motion planning system continuously operates to revise or otherwise generate a short-term motion plan based on the currently available data.”; P. [0062]: “Another example technical effect and benefit provided in at least some implementations of the present disclosure leverages the unique and novel concept of applying optimization principles to the cost functions of a linear quadratic regulator-based motion planner.  In particular, the gains of the existing cost function structure used by the linear quadratic regulator can be optimized based on human driving data.  Thus, rather than learning to mimic trajectories, the linear quadratic regulator-based motion planner can learn a cost structure that guides or causes selection of optimal trajectories.”);
(see at least Kazemi Fig. 1, #103-105; P. [0028]: “Thus, the systems and methods of the present disclosure leverage the existing cost function structure used by the optimization planner of the autonomous vehicle motion planning system, which may, in some implementations, be or include a linear quadratic regulator.  In particular, rather than attempting to teach the motion planning system to directly replicate the humanly-executed trajectory within the vehicle state space, the systems and methods of the present disclosure enable the autonomous vehicle motion planning system to learn to generate motion plans that mimic human driving behavior by optimizing or otherwise adjusting the gains of the one or more cost functions that are already used by the optimization planner of the autonomous vehicle motion planning system.”; P. [0053]: “In particular, the objective function can be crafted to enable an optimization approach that allows imitation learning in which humanly-executed motion plan examples are used to inform the cost function gains.”; P. [0055]: “In some implementations, the loss function can compare the humanly-executed motion plan to the autonomous motion plan and output a real positive number as the dis-similarity value.”).
Kazemi does not explicitly teach a teaching module configured to, when the autonomous coach vehicle is operated in a teaching mode during a second time period of the plurality of time periods, determine a second actual trajectory being traveled by the autonomous coach vehicle during the second time period, compare the second actual trajectory with the optimal trajectory selected by the motion planning module during the second time period, and generate output to a user of the autonomous coach vehicle when a difference between the second actual trajectory and the optimal trajectory is 
In the same field of endeavor, Toyoda teaches a teaching module configured to, when the autonomous coach vehicle is operated in a teaching mode during a second time period of the plurality of time periods, determine a second actual trajectory being traveled by the autonomous coach vehicle during the second time period, compare the second actual trajectory with the optimal trajectory selected by the motion planning module during the second time period (see at least Toyoda P. [0008]: “The computer-readable memory stores instructions that when executed by one or more processors cause the one or more processors to perform functions.  The instructions include instructions to, in response to receiving manual inputs and autonomous inputs for controlling the vehicle, determine a difference between the manual inputs and the autonomous inputs.  The instructions include instructions to blend the manual inputs and the autonomous inputs together into collaborative controls as a function of at least the difference, and feedback parameters to control the vehicle to proceed along a route.  The instructions include instructions to generate feedback according to at least the difference to adapt how the vehicle is controlled.”), and
generate output to a user of the autonomous coach vehicle when a difference between the second actual trajectory and the optimal trajectory is greater than a predetermined threshold, the generated output providing instructions to the user indicating at least one action for the user to perform to control the autonomous coach vehicle during a third time period of the plurality of time periods so a third actual trajectory traveled by the autonomous coach vehicle during the third time period will correspond to the optimal trajectory selected by the motion planning module during the third time (see at least Toyoda P. [0055]: “In one embodiment, the feedback module 230 generates the feedback according to at least the difference between the manual inputs and the autonomous inputs.  That is, the feedback module 230 can track or otherwise monitor the difference to identify patterns relating to driver preference and/or instances where the autonomous inputs are, for example, less than optimal for controlling the vehicle safely in the surrounding environment for the current context.  Accordingly, the feedback module 230 can adjust feedback parameters that influence how the collaborative controls are generated and/or adjust aspects relating to the manual inputs and the autonomous inputs.”; P. [0062]: “Lastly, the feedback module 230 generates coaching feedback 390 to induce the driver to adjust how the manual inputs are provided.  In one embodiment, the feedback module 230 generates the coaching feedback 390 by analyzing the difference between the inputs in relation to a surrounding/present environment of the vehicle 100 to identify whether the manual inputs are an acceptable manner for controlling the vehicle 100.”; P. [0064]: “Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.  Accordingly, by way of example, the feedback module 230 can resist excessive steering angle within the steering wheel.  Moreover, in one embodiment, the feedback module 230 can push back against the manual inputs to cause the input devices to be positioned in a manner that is consistent with the autonomous inputs when the manual inputs satisfy the threshold variance.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the learning module and user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).

Regarding claim 18, Kazemi teaches the vehicle of claim 17.
Kazemi does not explicitly teach wherein the generated output includes at least one of audio, visual, and haptic output.
In the same field of endeavor, Toyoda teaches wherein the generated output includes at least one of audio, visual, and haptic output (see at least Toyoda P. [0064]: “Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.  Accordingly, by way of example, the feedback module 230 can resist excessive steering angle within the steering wheel.  Moreover, in one embodiment, the feedback module 230 can push back against the manual inputs to cause the input devices to be positioned in a manner that is consistent with the autonomous inputs when the manual inputs satisfy the threshold variance.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system of Kazemi including motion planning and learning modules with the user output of Toyoda in order to maintain a vehicle’s path along a route in an optimal manner in order to optimize safety (Toyoda P. [0047]).

Regarding claim 19, Kazemi teaches the vehicle of claim 17.
Kazemi does not explicitly teach wherein the teaching module is further configured to, when the autonomous coach vehicle is operated in the teaching mode during the second time period of the plurality of time periods, determine whether the second actual trajectory corresponds to an unsafe maneuver of the autonomous coach vehicle by the user and perform at least one of overriding control of the autonomous coach vehicle and stopping the autonomous coach vehicle in response to 
In the same field of endeavor, Toyoda teaches wherein the teaching module is further configured to, when the autonomous coach vehicle is operated in the teaching mode during the second time period of the plurality of time periods, determine whether the second actual trajectory corresponds to an unsafe maneuver of the autonomous coach vehicle by the user and perform at least one of overriding control of the autonomous coach vehicle and stopping the autonomous coach vehicle in response to determining that the second actual trajectory corresponds to the unsafe maneuver of the autonomous coach vehicle by the user (see at least Toyoda P. [0049]: “At 330, the controls module 220 compares the autonomous inputs with the manual inputs.  In one embodiment, the feedback module 230 compares the separate controls to determine a difference between the autonomous inputs and the manual inputs provided by the driver.  For example, the feedback module 230 can compare a magnitude, a direction, a rate of change, patterns in the manual inputs to determine an extent or degree of mismatch between the inputs that is provided as the difference.  Furthermore, in various implementations, the controls module 220 can, for example, generate a combined difference according to a heuristic that operates to characterize an overall difference of the inputs when multiple inputs (e.g., steering, braking, etc.) are being characterized that uses a single value.”; P. [0064]: “Furthermore, the feedback module 230 can produce the coaching feedback in different forms depending on a particular implementation and/or preference.  For example, the feedback module 230 can generate the feedback as a resistive force against the manual inputs within input devices of the vehicle 100 used by the driver to provide the manual inputs.  Thus, in one embodiment, as the driver controls the vehicle 100 and provides the manual inputs, the feedback module 230 determines when the manual inputs being provided by the driver exceed the threshold variance and provides resistive/forced feedback against the manual inputs as a "nudge" within the input devices.”).
(Toyoda P. [0047]).

Regarding claim 20, Kazemi teaches the vehicle of claim 17.
Kazemi further teaches further comprising a control module (see at least Kazemi Fig. 1, #106) configured to, when the autonomous coach vehicle is operated in an autonomous driving mode, control actuation systems of the autonomous coach vehicle to drive the autonomous coach vehicle according to the selected optimal trajectory, the actuation systems including at least one of a steering system, a throttle system, and a braking system (see at least Kazemi P. [0038]: “Once the optimization planner has identified the optimal motion plan (or some other iterative break occurs), the optimal candidate motion plan can be selected and executed by the autonomous vehicle.  For example, the motion planning system can provide the selected motion plan to a vehicle controller that controls one or more vehicle controls (e.g., actuators that control gas flow, steering, braking, etc.) to execute the selected motion plan until the next motion plan is generated.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662